Citation Nr: 1015240	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  06-07 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for asbestos-related lung 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1955 to June 
1958 and from September 1958 to January 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in November 2005, a 
statement of the case was issued in February 2006, and a 
substantive appeal was received in March 2006.

The Veteran testified at a Board hearing in November 2006.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  During his nearly 19 years of active duty service, the 
Veteran served in a capacity involving exposure to asbestos.

2.  The Veteran is shown to currently suffer from lung 
disability attributed to asbestos exposure.

3.  It is at least as likely as not that the Veteran's 
current asbestos-related lung disability is causally related 
to his in-service asbestos exposure.


CONCLUSION OF LAW

Asbestos-related lung disability is etiologically related to 
the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d).

With regard to arguments raised as to asbestos exposure, the 
Board notes that there is no specific statutory guidance with 
regard to asbestos-related claims, nor has the Secretary 
promulgated any regulations in regard to such claims.  
However, VA has issued a circular on asbestos-related 
diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases 
(May 11, 1988) (DVB Circular) provides guidelines for 
considering compensation claims based on exposure to 
asbestos.  The information and instructions from the DVB 
Circular have been included in a VA Adjudication Procedure 
Manual, M21-1 (M21- 1), Part VI, 7.21.  The Board notes that 
the aforementioned provisions of M21-1 have been rescinded 
and reissued as amended in a manual rewrite (MR) in 2005.  
See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, 
entitled 'Developing Claims for Service Connection for 
Asbestos-Related Diseases,' and Part IV, Subpart ii, Chap. 2, 
Sec. C, Para. 9, entitled 'Service Connection for 
Disabilities Resulting from Exposure to Asbestos.'  The Court 
has held that VA must analyze an appellant's claim to 
entitlement to service connection for asbestosis or asbestos-
related disabilities under the administrative protocols under 
these guidelines.  Ennis v. Brown, 4 Vet. App, 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The guidelines provide that the latency period for asbestos-
related diseases varies from 10-45 years or more between 
first exposure and development of disease.  It is noted that 
an asbestos-related disease can develop from brief exposure 
to asbestos or as a bystander.  The guidelines identify the 
nature of some asbestos-related diseases.  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, lung cancer, and cancers of the gastrointestinal 
tract.  There is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  See M21-1MR, Part IV, Subpart 
ii, Chap. 1, Sec. H, Para. 29, entitled 'Developing Claims 
for Service Connection for Asbestos-Related Diseases,' and 
Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled 
'Service Connection for Disabilities Resulting from Exposure 
to Asbestos.'  However, 'neither Manual M21-1 [rescinded and 
reissued in M21-1MR] nor the Circular creates a presumption 
of exposure to asbestos solely from shipboard service.  
Rather, they are guidelines which serve to inform and educate 
adjudicators as to the high exposure to asbestos and the 
prevalence of disease found in insulation and shipyard 
workers and they direct that the raters develop the record; 
ascertain whether there is evidence of exposure before, 
during, or after service; and determine whether the disease 
is related to the putative exposure.'  Dyment v. West, 13 
Vet. App. 141 (1999); see also Nolen v. West, 12 Vet. App. 
347 (1999); VAOGCPREC 4-2000.

The Court has further held that in adjudicating asbestos-
related claims, it must be determined whether development 
procedures applicable to such claims have been followed.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  The Manual 
guidelines provide, in part, that the clinical diagnosis of 
asbestosis requires a history of exposure and radiographic 
evidence of parenchymal disease; that rating specialists are 
to develop any evidence of asbestos exposure before, during 
and after service; and that a determination must be made as 
to whether there is a relationship between asbestos exposure 
and the claimed disease, keeping in mind the latency period 
and exposure information.

As a preliminary matter, it must be shown that the veteran 
was exposed to asbestos during active duty service.  The 
Board acknowledges the RO's apparent concession of probable 
asbestos exposure during the Veteran's active duty service in 
its February 2006 statement of the case.  Although the Board 
in not bound by the RO's findings, the Board finds no reason 
to disturb the RO's conclusion that the Veteran's MOS of 
machinist mate is one acknowledged by the service department 
as involving probable exposure to asbestos.

Accepting that the Veteran is shown to have been probably 
exposed to asbestos during his active duty military service, 
the outcome of this appeal largely depends upon the question 
of whether the Veteran is currently diagnosed with asbestosis 
or asbestos-related lung disease.  Significantly, the Veteran 
recently submitted a private medical report directly to the 
Board showing that a medical doctor interpreted a CT chest 
scan as showing "[f]indings of asbestos related disease."  
This conclusion was drawn following a detailed description of 
the clinical observations of pathology features in the scan, 
including specifically pleural plaques.

Additional competent medical evidence of record tends to 
support the Veteran's contention that he currently suffers 
from substantially asbestos related lung disability.  A 
November 2004 private medical report shows that another 
doctor interpreted significant clinical evaluation results 
(presented in the report) to conclude, in pertinent part, 
that the Veteran had "[p]leural plaque disease, probably 
from asbestos exposure."  An October 2005 private medical 
record shows that yet another medical doctor concluded, 
following review of a CT Chest examination, that the Veteran 
had "multiple pleural plaques scattered throughout each 
hemithorax some of which are calcified and those findings are 
consistent with asbestosis."  The final diagnostic 
impression included: "Calcified pleural plaques as described 
consistent with asbestosis."

Thus, the evidence shows that at least three private medical 
doctors believe that the Veteran suffers from objectively 
detected lung disease associated with asbestos exposure.

The only significant evidence weighing against a finding of a 
current lung disease associated with asbestos exposure is a 
December 2005 VA examination report.  The VA examination 
report acknowledges that CT scan reports in the claims file 
show pleural plaques, but does not find asbestos related lung 
disease.  The examiner performed pulmonary function testing 
and concluded that the Veteran had mild obstructive pulmonary 
disease, but no residual restrictive disease from asbestos 
exposure.

The Board has considered all of the evidence of record and 
finds that this appeal essentially comes down a weighing the 
probative value of the conflicting indications of record 
concerning whether the Veteran has any current lung 
disability attributable to asbestos exposure.  At least three 
medical doctors have examined the Veteran and found that his 
current lung disease involves features, including pleural 
plaques, which are indicative of disease related to asbestos 
exposure.  One doctor found that the Veteran has an asbestos-
related lung disease, another found that features of his lung 
disease were probably related to his asbestos exposure, and 
another found that features of the Veteran's lung disability 
were consistent with asbestos-related lung disability.  The 
Board finds that these medical opinions are highly probative, 
presenting competent expert medical impressions concerning 
the nature of the Veteran's current lung disease.

The most significant evidence weighing against a finding of 
current lung disability attributable to asbestos exposure is 
the VA examination report.  The Board finds that the VA 
examination report has lesser probative value than the 
supportive private medical reports; the VA examiner in this 
case was not a medical doctor (rather, a registered nurse) 
and did not present a sufficiently persuasive rationale to 
overcome three contrary medical impressions from doctors.  
There is no suggestion in the record that the VA examiner had 
access to significant clinical information that was not 
available to or not considered by the private medical doctors 
in this case.  Although the VA examination report has some 
probative value, the Board finds that the most probative 
evidence of record is presented in the sum of the positive 
medical findings of probable asbestos-related lung disease in 
this case.

The Board finds that the evidence in this case reasonably 
indicates that the Veteran was probably exposed to asbestos 
during his active duty service and that he currently suffers 
from lung disability likely attributable to such exposure.  
The Board notes, in passing, that there may be an arguable 
use for additional development to obtain more specific 
information concerning the Veteran's asbestos exposure during 
service and any asbestos exposure outside of his military 
service.  However, the Board notes that the Veteran had 
nearly 19 years of active duty service in the Navy, and it 
appears from his personnel records that he spent, at least, 
the majority of this time as a mechanic or machinist mate.  
VA has acknowledged that service at that time as a machinist 
mate involved probable exposure to asbestos.  Considering the 
length of the Veteran's service in this capacity, and in 
light of the totality of the evidence in this case, the Board 
believes that the evidence currently of record reasonably 
establishes that the Veteran's currently diagnosed asbestos-
related lung disability is at least as likely as not causally 
related to his substantial term of service involving probable 
exposure to asbestos.

In sum, after weighing the positive evidence against the 
negative evidence, the Board believes that, at the very 
least, a balance of such evidence exists so as to warrant 
entitlement to service connection under the provisions of 38 
U.S.C.A. § 5107(b).

In closing, there is no need to undertake any review of 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA) and implementing regulations in this case since there 
is no detriment to the veteran as a result of any VCAA 
deficiency in view of the fact that the full benefit sought 
by the Veteran is being granted by this decision of the 
Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The Veteran 
was furnished notice of the manner of assigning disability 
ratings and effective dates by letter dated in March 2006.  
He will have the opportunity to initiate an appeal of 
these'downstream' issues if he disagrees with the rating 
determinations which will be made by the RO in giving effect 
to the Board's grant of service connection.




ORDER

Service connection is warranted for asbestos-related lung 
disability.  The appeal is granted.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


